Citation Nr: 1624000	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-08 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a jaw condition, to include temporomandibular joint disorder (TMJ).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to July 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2010 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a June 2013 Board video hearing, and a transcript of this hearing is of record.  

This appeal was previously before the Board in March 2014.  The appeal was remanded for a VA examination.  As discussed below, the VA examination obtained is not adequate and thus the claim must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In response to a March 2014 Board remand the Veteran was provided with a May 2014 VA examination.  The examiner noted a diagnosis of TMJ in 2009 following pain and popping in the Veteran's jaw.  The examiner performed a physical examination, reviewed the Veteran's claims file, and concluded the Veteran's TMJ was less likely than not incurred in or caused by his active service because the Veteran's service treatment records (STRs) did not "indicate that [V]eteran complained of or was treated for a jaw condition."

The Board finds the opinion provided by the May 2014 VA examiner inadequate.  The Board notes it is impermissible to base a nexus opinion solely on the lack of documentation of the claimed condition in the Veteran's STRs.  Additionally, the VA examiner did not address the Veteran's lay statements indicating that he suffered blows to the and jaw during physical training in service, but did not seek any treatment at that time because he was concerned it would result in an extension of his basic training.  See June 2013 Board video hearing testimony and June 2014 Veteran Statement.  Nor did the VA examiner address the Veteran's testimony at his June 2013 Board video hearing that he was informed by his dentist that an injury in the jaw could take several years to manifest as TMJ.  Therefore, the claim must be remanded in order to obtain an addendum opinion 

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who examined the Veteran in May 2014 and request an addendum opinion.  The claims file and copies of all pertinent records should be made available to and reviewed by the examiner.  

Based on the review of the record, the examiner should address for any currently diagnosed jaw condition, is it at least as likely as not (50 percent or greater possibility) that the condition was incurred in or is otherwise related to service?   

The examiner must consider the Veteran's June 2013 Board video hearing testimony that his dentist informed him that an injury to his jaw could take several years to manifest as TMJ and June 2014 statement indicating that he did not report an in-service jaw injury due to a concern that it would cause an extension of his basic training.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, she shall provide a complete rationale stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that she has exhausted the limits of current medical knowledge in providing an answer to the question. 

If the May 2014 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

2.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




